Citation Nr: 1812611	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  07-20 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for stress fracture, bilateral ankle. 

2.  Entitlement to service connection for stress fracture, bilateral heel. 

3.  Entitlement to service connection for stress fracture, bilateral shin.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N.Yeh, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from January 1982 to March 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Waco, Texas.  

The Veteran was scheduled for a hearing in April 2012.  However, he failed to report for that hearing and his hearing request was considered withdrawn.  As of date, the Board has not received a new request for a hearing.    


FINDINGS OF FACT

1.  The medical evidence of record does not support a nexus between the Veteran's bilateral heel condition and his in-service stress fracture; nor was his bilateral heel condition aggravated by his military service.  

2.  The medical evidence of record does not support a nexus between the Veteran's bilateral ankle condition and his in-service stress fracture; nor was his bilateral ankle condition aggravated by his military service.  

3.  The medical evidence of record does not support a nexus between the Veteran's bilateral shin condition and his in-service stress fracture; nor was his bilateral shin condition aggravated by his military service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral heel disability have not been met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).
2.  The criteria for service connection for a bilateral ankle disability have not been met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

3.  The criteria for service connection for a bilateral shin disability have not been met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claim at this time is warranted. 

As part of VA's duty to assist, the Board notes that VA made several attempts to locate the Veteran and obtain the necessary authorization forms for additional medical records.  Under the instructions of prior remands, the Veteran was scheduled for several VA examinations in connection to his claims.  However, the Veteran failed to appear for the various examinations.  The Board acknowledges that on two occasions, the Veteran was incarcerated, thereby missing a two VA examinations.  However, in accordance with Bolton v. Brown, arrangements were made, pursuant to a remand, to assist him in substantiating his claim after his projected release date in October 2014.  8 Vet. App. 185, 191 (1995).  In the time that has lapsed since his release, VA has received no response from the Veteran pertaining to his attendance of future VA examinations or medical authorization forms.  The Veteran has not shown good cause for failing to report to his October 2016 VA examination.  In view of the foregoing, the Board concludes that there is no duty to attempt to provide another examination or medical opinion.

He was also previously offered an opportunity to testify at a Board hearing in April 2012.  However, he failed to report for the hearing without cause.  Consequently, his request for hearing was considered withdrawn.  38 C.F.R. § 20.704(d), (e).  

The duty to assist is a two-way street.  If the Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); 38 C.F.R. § 3.655.  The Veteran has not identified any specific outstanding records to support his claim for service connection.  Given the records available to VA, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).    

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).   Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Service Connection 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303 (a).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167  (Fed. Cir. 2004).  

Based on treatment records dated June 1980, the Veteran was involved in a motor vehicle accident, injuring his left leg, prior to entering into service.  Then, while in service, the Veteran reported pain in his lower extremities in April 1982.  He was treated for a clinical stress fracture of the left medial tibial plateau and plantar/calluses.  He was also treated for a stress fracture of the heels in September 1982.  By the time of his separation examination in February 1983, the Veteran did not report any outstanding condition relating to his feet, bone, joint, or other deformity.  A physical examination revealed normal clinical findings of the lower extremities.  The Veteran now contends that he experiences continuing symptoms, specifically pain, in his bilateral ankles, heels, and shins.  

The Veteran was denied service connection for his claims by an April 2007 rating decision.  After his timely appeal, the Board remanded the matter in December 2012 for further development after he failed to appear for his scheduled hearing.  The Veteran was afforded a VA examination and an opportunity to submit treatment records to support his claims.  However, the copy of the December 2012 Remand and VCAA notice was erroneously sent to a Texas penitentiary facility where the Veteran was previously incarcerated.  He was released two years prior, in 2010, but never informed VA of his new address.  Since the necessary development was not completed, the matter was remanded again in May 2013.  

VA obtained treatment records dated 2009, which documented some complaints of pain in his legs.  In November 2009, the Veteran told his physician that he experienced pain from multiple stress fractures that he sustained in the past.  He is now limited to walking short distance and can no longer control the pain with Advil.  His pain was described as intermittent soreness, aching, radiating down his legs.  After an evaluation, the physician however, did not issue a diagnosis.  In December 2009, the Veteran returned to the facility complaining of bilateral ankle/foot pain.  Upon examination, the physician found no evidence of cyanosis, clubbing, or edema in his legs.  The pulses in his feet were strong and sensation was intact.  The Veteran was prescribed Naprosyn and expressed the desire to get x-rays once he completed his parole.  The claims file does not contain such x-rays.  

Pursuant to the May 2013 remand, the Veteran was scheduled a VA examination in connection with his claims in July 2013.  When he failed to report for that examination, a July 2013 statement from his wife indicated that the Veteran was incarcerated.  Research revealed that he was admitted to Hill Correctional Center in Galesburg, Illinois, and that his projected parole was in January 2015.  

In accordance to Bolton v. Brown, the matter was remanded again in December 2014.  8 Vet. App. 185, 191 (1995).  The United States Court of Appeals for Veterans Claims (Court) has cautioned "those who adjudicate claims of incarcerated veterans to be certain that they tailor their assistance to the peculiar circumstances of confinement."  Thus, the December 2014 remand instructed RO to take all reasonable steps to acquire the Veteran's treatment records and arrange for an examination after his release from the Hill Correctional Center.  Upon his release, VA made several attempts to contact the Veteran but to no avail.  The Veteran also failed to appear for his October 2016 VA examination, after his prison release.  

38 C.F.R. § 3.655 provides that when, as here, a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  In this case, VA examinations were schedule specifically because it was determined that the evidence of record was insufficient to establish a current diagnosis of the Veteran's current heels, ankles, and shins, whether the conditions pre-existed his service, and whether or not the conditions were aggravated by military service.  He was scheduled for several VA examinations in an effort to address this evidentiary failing of his claim.  Unfortunately, his failure to attend the examinations means that the evidence continues not to support his claims for service connection for his bilateral heel, ankle, and shin.  

In reviewing the February 2018 Appellate Brief, neither the Veteran nor his representative have presented good cause for his failure to report for VA examinations, nor have they requested a new VA examination.  Under these circumstances, the Board finds that the Veteran failed to report for his October 2016 VA examination without good cause.  As stated above, the Board notes that the duty to assist a claimant is not a one-way street, and in the instant case, the Veteran has failed to cooperate the full extent in the development of his claim.  

In reviewing the available evidence of record, the Veteran's enlistment examination in October 1981 revealed normal clinical findings relating to his feet and lower extremities.  Thus, the Veteran was sound upon entry.  After sustaining the stress fractures, subsequent in service medical records fail to support further complaints. The Veteran separated from service in March 1983.  His separation examination showed normal conditions relating to the lower extremities.  Since then, there is no medical evidence to support a continuity of symptoms relating to the stress fracture of the left leg and heels.  VA treatment records do not support a finding that the Veteran's bilateral heel, ankle, and shin condition is due to his stress fracture sustained during military service.  The evidence also fails to suggest or indicate that his claimed conditions were aggravated by service.  The Board notes that it was not until 2009, approximately 26 years after service, when the Veteran visited a treatment facility complaining of leg and ankle pain.  While the lengthy period of absence of complaint with respect to his current condition is not necessarily dispositive on its own, it is a factor that weights against the Veteran's claim.  Maxon v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Veteran's statement linking his in-service stress fracture to his current bilateral ankle, heel, and shin pain has been considered.  While the Veteran is competent to report pain, the Board finds that he is not competent (meaning he lacks the medical training and/or expertise) to determine whether his current condition is the result of an in-service injury.  The Veteran, as a layperson, is not qualified to render an opinion concerning the medical cause of his back disability.  38 C.F.R. § 3.159 (a)(1),(2).  Efforts were made to obtain the medical evidence necessary to rate the Veteran's claim, but through his own failure to attend the scheduled examinations and to provide the necessary information and authorization to obtain records, the Veteran has prevented the necessary evidence to substantiate his service connection claim from being generated.  

Absent competent evidence of a current disability of his bilateral heel, ankle, and shin, relating to an in-service injury, the Veteran's claim must be denied.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.


ORDER

Service connection for stress fracture, bilateral ankle is denied. 

Service connection for stress fracture, bilateral heel is denied. 

Service connection for stress fracture, bilateral shin is denied.   


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


